Title: Elizabeth Cranch to John Quincy Adams, May 1781
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, John Quincy


     
      My Dear Cousin
      Braintree May. 1781
     
     How shall I excuse myself for my long neglecting to write to you? Should I offer any other apology, than want of proper abilities, it would be false; and should I offer that, which is the only true one, perhaps it might be thought I wished for a compliment. But I had rather my Cousin should have a less favourable opinion of my understanding; than have cause to doubt my regard for him. That regard, joined to your Mama’s repeated solicitations and my wishes for that improvement, and entertainment, which I shall receive from your letters, have at last encouraged me to write; and if you should read this letter, let it be with the candour of a Friend, not with the scrutinizing eye of a Critick.
     It gives me pain to think that we are deprived of so many of your Letters by means of the frequent capture of Vessels. We have not heard from you but once, since you have been in Holland. We are impatient for some news from you; I hope it will not be a great while yet before we shall have it.
     I expect to see you at your return, the accomplished gentleman; possessed of all the solidity and resolution of the American, finely polished by the ease, and sprightliness of the French. And may you not be destitute of the greatest of all accomplishments, that which can alone make you amiable, that which constitutes a Good Man; a due regard for Virtue and Religion. I am sensible my dear Cousin that they are words, which are very seldom, if ever, mentioned in the modern Plan, for what is called a Polite Education. But I dare say they are neither new, or unpleasing Sounds to your Ear. From your Papa (who practises them so well), I do not doubt you often receive the rules for attaining both and from your Mama’s Letters (if you are so happy as to receive them) you may collect an excellent System of Morality. Your advantages for improvement are much greater than most young Gentlemen who travel; though they are generally provided with a Tutor, he is not their Parent, and cannot be supposed, to feel so interested for their good behaviour. The advice you receive from your Papa, you are sure, is free from all motives, but such as tend to promote your happiness. Let me beg of you my dear Cousin, by all means and as you prize your’s, and the happiness of all your dearest Friends, to regulate your conduct by his precepts invariably—but I must stop and beg you to forgive the earnestness of a Friend and desire you not to impute what I have said to arrogance or self-sufficiency, but to the true motives, which were, my ardent desires to promote your good.
     I could wish you to make my most respectful regards acceptable to your Papa and Mr. Thaxter, and my Love to my dear little Charles, (if they still remember me) and if amidst many much more important concerns you should think it proper to favour me with some of the productions of your Pen, I should think myself greatly obliged. May not the time be far distant, when you will all return in safety to your Friends, among which number I hope you include her who is sincerely and affectionately Your’s,
     
      E. C.
     
     
    